JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 84(a)(2); D.C.Cir. Rule 340'). It is
ORDERED AND ADJUDGED that the district court’s March 10, 2006, order dismissing appellant’s case for lack of jurisdiction be affirmed. Because appellant’s “petition for a writ of habeas corpus” challenges his conviction, it must be brought in the sentencing court pursuant to 28 U.S.C. § 2255. See 28 U.S.C. § 2255. Moreover, the district court would have lacked jurisdiction even if the pleading were, as appellant urges, a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241, because a § 2241 petition must be filed in the district having personal jurisdiction over the warden of the facility in which the petitioner is incarcerated. See Chatman-Bey v. Thornburgh, 864 F.2d 804, 811 (D.C.Cir.1988) (en banc).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.